Per Curiam.

Relator’s complaint does not seek relief which may be granted in an action in prohibition. Prohibition lies to prevent the usurpation of judicial or quasi-judicial power. See State, ex rel. Lehmann, v. Cmich (1970), 23 Ohio St. 2d 11. The action of a board of elections in placing issues on the ballot is not an exercise of quasi-judicial power. State, ex rel. Williams, v. Brown (1977), 52 Ohio St. 2d 13, 16; State, ex rel. O’Grady, v. Brown (1976), 48 Ohio St. 2d 17, 20.
*39Accordingly, the writ is denied.

Writ denied.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.